Case 8:18-cv-03052-CEH-SPF Document 51 Filed 03/03/20 Page 1 of 11 PageID 353



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

   JOHN A. DIAZ,

          Plaintiff,

   v.                                            CASE NO.: 8:18-CV-3052-T-36-SPF

   CHAPTERS HEALTH SYSTEM, INC.,

          Defendant.
                                         /

           STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
             REGARDING SUBPOENA TO SUNCOAST CREDIT UNION
          The Court hereby enters this Stipulated Confidentiality and Protective Order
   Regarding Subpoena to Produce Documents directed to Suncoast Credit Union (the
   “Stipulation”), made and entered into this 25th day of February, 2020, by and between John
   A. Diaz (“Plaintiff”), Suncoast Credit Union (“Suncoast”), and Chapters Health System,
   Inc. (“Defendant”) (collectively the “Parties”). It is hereby ordered as follows:
                                             RECITALS
          WHEREAS, on December 19, 2018, in the United States District Court for the
   Middle District of Florida, Plaintiff filed his Complaint for violations of the fair and
   accurate credit transactions act (“FACTA”), Case No. 8:18-CV-3052-T-36-SPF, against
   Defendant Chapters Health System, Inc. (the “Action”);
          WHEREAS, on February 19, 2020, pursuant to the Court’s January 6, 2020 Order
   Certifying Settlement Class, Granting Preliminary Approval of Settlement, and Directing
   Notice to the Class [ECF 35] (the “Preliminary Settlement Order”) Plaintiff caused a
   Subpoena to Produce Documents and Electronically Stored Information (the “Suncoast
   Subpoena”) to be served upon Suncoast;
          WHEREAS, the Suncoast Subpoena proposes to require Suncoast to disclose or
   reveal confidential non-party consumer name, address and email address information
   without the prior authorization of the affected consumers;



                                              Page 1
Case 8:18-cv-03052-CEH-SPF Document 51 Filed 03/03/20 Page 2 of 11 PageID 354




          WHEREAS, the Court in the Preliminary Settlement Order authorized Class
   Counsel to serve subpoenas like the Suncoast Subpoena on financial institutions, and
   ordered subpoenaed financial institutions to provide the subpoenaed information
   notwithstanding that the non-party consumers (a/k/a potential Settlement Class Members)
   may have legitimate expectations and/or rights of privacy concerning the subpoenaed
   information pursuant to federal and state constitutions, statutes or case law;
          WHEREAS, Suncoast desires to assure the confidentiality of all such information
   produced in this Action, and the use of that information solely for the purposes provided
   in the Preliminary Settlement Order;
          WHEREAS the Parties acknowledge the potential confidential nature of the
   information and agree to keep all such information confidential; and
          WHEREAS, to facilitate compliance with the Suncoast Subpoena, including but
   not limited to the exchange of documents, the Parties, through their respective counsel,
   enter into this Confidentiality Agreement and agree to the following terms and conditions:
                            CONFIDENTIALITY AGREEMENT
          NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
   promises and obligations set forth below, the Parties to hereby agree as follows:
      1. Applicability of the Preliminary Settlement Order and Confidential Information.
   All provisions of the Preliminary Settlement Order pertaining to Notice to Class Members
   as set forth in paragraphs 5 through 12 thereof and pertaining to Confidentiality as set forth
   in paragraph 19 thereof are incorporated herein by reference and shall apply to the
   information to be furnished by Suncoast in response to the Suncoast Subpoena (the
   “Suncoast Information”).     The Parties further stipulate and agree that the foregoing
   provisions in the Preliminary Settlement Order shall continue to apply to protect and
   restrict the use, disclosure and retention of the Suncoast Information notwithstanding those
   Other Provisions in paragraphs 31 and 32 of the Preliminary Settlement Order. To the
   extent there is any conflict between the provisions in this Stipulation and the incorporated
   provisions of the Preliminary Settlement Order, the provision that affords greater

                                              Page 2
Case 8:18-cv-03052-CEH-SPF Document 51 Filed 03/03/20 Page 3 of 11 PageID 355




   protection to the Suncoast Information shall apply. “Confidential Information” shall mean
   all information and material which the Parties in good faith consider to constitute sensitive
   business information or trade secrets, confidential personal, financial, research,
   development, commercial, or business information, consumer information, and proprietary
   research, development, commercial, or business information, including, but not limited to
   credit or debit card transaction data, including the credit or debit card number, transaction
   amount and transaction date, and the name, address and email address information
   associated with said credit or debit cards and transactions, which could cause harm if
   disclosed.
          “Trade secret” means information, including a formula, pattern, compilation,
   program, device, method, technique, or process that: (a) derives independent economic
   value, actual or potential, from not being generally known to, and not being readily
   ascertainable by proper means by, other persons who can obtain economic value from its
   disclosure or use; and (b) is the subject of efforts that are reasonable under the
   circumstances to maintain its secrecy.
          The term “document” means all written, recorded, or graphic material, including
   data and other information produced in electronic form, whether produced or created by a
   party or another person, whether produced pursuant to the Federal Rules of Civil
   Procedure, by subpoena, by agreement, or otherwise. The Stipulation includes all testimony
   and other uses of Confidential Information, including all copies, excerpts and summaries
   derived from these documents, produced, given or filed by any party during the course of
   this Action.
      2. Counsel. The term “counsel” shall mean counsel for Plaintiff, Defendant, and
   Suncoast, respectively.
      3. Qualified Person. The term “Qualified Person” shall mean the Parties, and the law
   firms that are included in this Stipulation, including partners, associates, secretaries,
   inhouse litigation consultants, insurance specialists, paralegal assistants, employees of such
   counsel to the extent reasonably necessary to render professional services in the litigation,

                                              Page 3
Case 8:18-cv-03052-CEH-SPF Document 51 Filed 03/03/20 Page 4 of 11 PageID 356




   case management personnel, claims administrator, court personnel, mediators, mediation
   staff, court reporters and translators and deposition transcript reporters and translators.
      4. Parties to the Agreement. The Parties to this Stipulation are Plaintiff, his agents,
   attorneys, accountants, and all other persons acting or purporting to act on his behalf,
   Defendant, its affiliated entities, agents, attorneys, and all other persons acting or
   purporting to act on its behalf, and Suncoast, its affiliated entities, agents, attorneys, and
   all other persons acting or purporting to act on its behalf.
      5. Purpose. The purpose of this Stipulation is to protect the Suncoast Information as
   Confidential Information. The Parties acknowledge and agree that pretrial discovery
   relative to the Action may require disclosure of information and production of Confidential
   Information to a Qualified Person.
      6. Confidentiality. The Parties, as evidenced by their counsel’s signatures at the
   bottom of this Stipulation, have stipulated and agreed that the following procedures shall
   govern the handling, examination, review and use of Confidential Information during the
   course of pretrial, trial and post-trial proceedings in this Action. The Parties agree to treat
   all Confidential Information that may be furnished by Suncoast as confidential, and will
   preserve in strict confidence all such Confidential Information except that, notwithstanding
   the foregoing, the Parties may make disclosures of the Confidential Information as
   permitted under this Agreement and the Preliminary Settlement Order.
      7. Procedure for Identification of Confidential Information. Any document that
   contains Confidential Information as defined herein and for which Suncoast desires
   confidential treatment, it must affix the word “CONFIDENTIAL” on the first page of
   document in a manner that will not interfere with its legibility. Any such document stamped
   or marked with the word “Confidential” on its first page shall be deemed Confidential in
   its entirety unless and until the Court rules otherwise or the Parties otherwise agree. All
   said material shall be controlled and properly secured by counsel to prevent unauthorized
   access to said materials.



                                              Page 4
Case 8:18-cv-03052-CEH-SPF Document 51 Filed 03/03/20 Page 5 of 11 PageID 357




      8. Confidentiality Identified at the Time of Production. Suncoast shall identify
   Confidential Information prior to, or contemporaneously with, the production or disclosure
   of that information, subject to paragraph 9, directly below.
      9. Inadvertent Production. In the event that Suncoast inadvertently produces
   documents or provides information containing Confidential Information without
   designating those documents as “CONFIDENTIAL,” Suncoast shall not be deemed to have
   waived its right to designate those documents or that information as Confidential
   Information. Suncoast shall inform the Parties of the inadvertent production within ten (10)
   calendar days of discovering of the inadvertent production, and the Parties shall then
   cooperate in marking those documents or information, and all copies thereof, as
   “CONFIDENTIAL.” No use of such documents or information prior to their designation
   as Confidential Information shall be deemed a breach of this Confidentiality Agreement.
      10. Effect of Designation as Confidential. No party, their counsel, or persons identified
   in this Confidentiality Agreement shall use or disclose information or documents
   designated as “CONFIDENTIAL” under this Confidentiality Agreement for any purpose
   whatsoever other than as provided in the Preliminary Settlement Order.
      11. Challenge to Confidentiality. The marking of any document as Confidential by
   Suncoast shall not be conclusive of the issue barring an agreement of the parties or further
   Court Order. In the event that the Parties disagree with the designation of any document(s)
   or other information as Confidential, the Parties shall attempt to resolve such disagreement
   in good faith and on an informal basis. If, however, the disagreement cannot be resolved
   in that fashion, Plaintiff or Defendant may seek appropriate relief from the Court. Until the
   Court resolves any disagreement, any document(s) or information subject to disagreement
   and designed by Suncoast as Confidential shall be treated as if designated as Confidential
   under the terms of this Stipulation.
      12. Disclosure to Qualified Persons. The Parties shall not disseminate any of the
   Confidential Information or documents relating to the Subpoena to anyone, except
   Qualified Persons designated in paragraph 3 above. Prior to disseminating any of the

                                              Page 5
Case 8:18-cv-03052-CEH-SPF Document 51 Filed 03/03/20 Page 6 of 11 PageID 358




   material designated as Confidential to a Qualified Person, Counsel must first: (a) provide
   the Qualified Person with a copy of this Stipulation and (b) obtain the Qualified Person’s
   consent, in writing, to be bound by this Stipulation. Before each Qualified Person is given
   access to Confidential Information or documents, such Qualified Person shall execute the
   Agreement in the form attached as Exhibit “A” hereto. Any person signing a copy of this
   Agreement signifying agreement to be bound by it understands that if this Agreement is
   violated, that person consents and submits to the Court’s jurisdiction for enforcement of
   the Stipulation.
       13. Filing Entire Confidential Documents. If the filing of a document containing
   information designated by Suncoast as Confidential is reasonably believed by a party to be
   supportive of the party’s position in the Action, and the party seeks to file any of the
   documents marked as Confidential with the Court, or introduce the same as evidence, the
   party agrees to file that document under seal pursuant to Local Rule 1.09.
       14. Filing Documents That Contain Confidential Information. If a party seeks to file a
   document, portions of which have been identified by Suncoast as Confidential, the party
   shall redact the Confidential Information before filing. The party shall provide an
   unredacted copy of the document to the Judge informing the Court that a redacted copy
   was electronically filed with the Court pursuant to the Parties’ Stipulation.
       15. Disclosure During Hearings or Trial. Should the party’s counsel plan to use any
   Confidential Information produced by Suncoast not already filed under seal at a hearing or
   trial, the party’s counsel agrees to notify counsel for Suncoast and the other Parties of such
   intended use in writing (“Written Notice”) at least 10 business days before the scheduled
   hearing, or trial. If Suncoast or any other party objects to such intended use, Suncoast or
   that party shall issue (i.e., serve) a written objection within five (5) business days of receipt
   of the Written Notice. The Parties agree that any objection shall be heard by the Court at
   the earliest mutually convenient time if the parties are not otherwise able to resolve this
   issue in good faith and on an informal basis. The use of the Confidential Information shall



                                               Page 6
Case 8:18-cv-03052-CEH-SPF Document 51 Filed 03/03/20 Page 7 of 11 PageID 359




   not be used at a hearing or trial prior to the Court ruling on Suncoast’s, or any other party’s
   objection.
      16. Objection to Production of Information or Documents. The entry of this Stipulation
   does not prohibit any producing party who objects to the production of documents from
   objecting to such production on any other grounds permitted under the Federal Rules of
   Civil Procedure, the Federal Rules of Evidence, or applicable state or federal law.
      17. Additional Protection. Nothing in this Stipulation shall be deemed to preclude any
   party from seeking and obtaining, upon appropriate showing, additional protection with
   respect to the confidentiality of documents or other relief from this Order with respect to
   material designated as containing Confidential information.
      18. Survivability and Return of Confidential Information. This Stipulation shall survive
   and remain in full force and effect through final termination of this action. Upon final
   termination of this Action, either by full compliance with any settlement agreement,
   verdict, or dismissal, all material or information produced by Suncoast marked as
   Confidential, including each copy thereof, and each document that incorporates or
   references, in whole or in part, any said material or information contained therein,
   including but not limited to notes or summaries concerning or pertaining to such material
   or information as Confidential, while maintaining its confidentiality, shall be destroyed by
   the recipient or returned to Suncoast at its option, within ten (10) business days. All briefs,
   pleadings or other filings with the Court which incorporate or disclose Confidential
   documents or information may remain in possession of the Parties’ counsel and need not
   be destroyed, but shall remain subject to the terms and conditions of this Stipulation.
      19. Waiver. If at any time Suncoast waives any rights hereunder, such waiver is not to
   be construed as a continuing waiver of the same or other provisions of this Stipulation.
   Waiver must be in writing. Resort to any remedies referred to herein will not be construed
   as a waiver of any other rights and remedies to which Suncoast may be entitled under this
   Stipulation or otherwise.



                                              Page 7
Case 8:18-cv-03052-CEH-SPF Document 51 Filed 03/03/20 Page 8 of 11 PageID 360




      20. Modification. The Parties reserve the right to change or modify this Stipulation in
   writing at any time, provided that no change is effective against or binding upon any party
   unless and until any written change or modification is signed by that party or its counsel.
      21. Governing Law and Jurisdiction. This Stipulation shall be governed by the laws of
   the State of Florida without regard to any conflict-of-law rule or principle that would give
   effect to the laws of another jurisdiction. The Parties agree that all actions, suits or
   proceedings arising or in connection with this Agreement are subject to the continuing
   jurisdiction of the United States District Court, Middle District of Florida, and irrevocably
   waive any claim that any such suit, action or proceeding has been brought in an
   inconvenient forum. For purposes of this Stipulation, an inconvenient forum is any court
   other than the United States District Court, Middle District of Florida.
      22. Counterparts. This Stipulation may be executed in counterparts, each of which shall
   be deemed an original, and which shall constitute one and the same instrument.
      23. Contempt. Violations of the provisions of this Order shall subject the offender to
   the contempt powers of this Court. The provisions of this Order shall be binding after
   termination of this case.
      IN WITNESS WHEREOF, the Parties have executed this Stipulation as of the day and
   year first written above.




                                     [signature page below]




                                              Page 8
Case 8:18-cv-03052-CEH-SPF Document 51 Filed 03/03/20 Page 9 of 11 PageID 361



    JOHN A. DIAZ                       CHAPTERS HEALTH SYSTEM, INC.

    s/ Scott D. Owens                  s/ Aaron S. Weiss
    Scott D. Owens, Esq.               Aaron S. Weiss, Esq.
    SCOTT D. OWENS, P.A.               CARLTON FIELDS
    3800 S. Ocean Dr., Ste. 235        100 S.E. 42nd St., Ste. 4200
    Hollywood, FL 33019                Miami, FL 33131
    Tel: 954-589-0588                  Tel: 305-539-7382
    Fax: 954-337-0666                  Fax: 305-530-0055
    scott@scottdowens.com              aweiss@carltonfields.com

    SUNCOAST CREDIT UNION

    s/ Beth A. Cronin
    Beth A. Cronin, Esq.
    TRENAM LAW
    200 Central Ave., Ste. 160
    St. Petersburg, FL 33701
    Tel: 727-896-7171
    Fax: 727-824-6118
    bcronin@trenam.com


   ENTERED:



   Sean P. Flynn
   United States Magistrate Judge




                                    Page 9
Case 8:18-cv-03052-CEH-SPF Document 51 Filed 03/03/20 Page 10 of 11 PageID 362



    EXHIBIT “A”
                                     WRITTEN ASSURANCE


    STATE OF                       )
                                   ) ss.
    COUNTY OF                      )


           I,                                       , hereby attest to my understanding that
    information or documents produced by Suncoast Credit Union designated confidential are
    provided to me pursuant to the terms and conditions and restrictions of the Joint Stipulation
    of Confidentiality Regarding Subpoena to Produce Documents in John A. Diaz v. Chapters
    Health, System, Inc., Case No. 8:18-cv-03052-T-36-SPF in the United States District Court
    for the Middle District of Florida; that I have been given a copy of and have read the Joint
    Stipulation of Confidentiality Regarding Subpoena to Produce Documents and understand
    its terms; and that I hereby agree to be bound by its terms. I further agree that I shall not
    disclose to others, except in accordance with the Joint Stipulation of Confidentiality
    Regarding Subpoena to Produce Documents, such information or documents including
    notes or other memorandum or writings regarding information contained in them, and that
    such information or documents shall be used only for the purposes of the legal proceeding
    in which they are produced. I further agree and attest to my understanding that my
    obligation to honor the confidentiality of such information or documents will continue even
    after the termination of that legal proceeding. I further agree and attest to my understanding
    that, in the event that I fail to abide by the terms of the Joint Stipulation of Confidentiality
    Regarding Subpoena to Produce Documents, I may be subject to sanctions, including
    sanctions by way of contempt of court, imposed by the Court for such a failure. Further, I
    agree to subject myself to the jurisdiction of the United States District Court for the Middle
    District of Florida for any contempt proceedings or other appropriate sanctions as the Court
    may deem proper for a violation of the Joint Stipulation of Confidentiality Regarding
    Subpoena to Produce Documents.


                                               Page 10
Case 8:18-cv-03052-CEH-SPF Document 51 Filed 03/03/20 Page 11 of 11 PageID 363



    Dated:



    NAME
    TITLE

    BEFORE ME, the undersigned authority, personally appeared,      , who
    is ( ) personally known or ( ) provided as identification.

    SWORN AND SUBSCRIBED to before me this
    ___ day of ______________, 2019.

    NOTARY PUBLIC
    STATE OF


    (Print Name)
    My Commission Expires:




                                              Page 11
